Case: 1:16-cv-08637 Document #: 4129 Filed: 12/29/20 Page 1 of 1 PageID #:277201

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Maplevale Farms, Inc., et al.
                                     Plaintiff,
v.                                                     Case No.: 1:16−cv−08637
                                                       Honorable Thomas M. Durkin
Mar−Jac Holdings, Inc., et al.
                                     Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, December 29, 2020:


        MINUTE entry before the Honorable Thomas M. Durkin: Joint Motion and
Stipulation for Dismissal with Prejudice [4128] is granted. All of Plaintiffs Amigos Meat
Distributors, LP, Amigos Meat & Poultry, LLC, Amigos Meat Distributors East, LP, and
Amigos Meat Distributors West, LP's claims asserted against Peco Foods, Inc., George's,
Inc. and George's Farms, Inc. are dismissed with prejudice, with each side bearing their
own attorneys' fees and costs. The stipulation has no bearing on Plaintiffs' other claims
against all Defendants other than Peco and George's, and relates only to Amigos Meat
Distributors, LP, et al.v. Tyson Foods,Inc., et al., Case No. 19 C 5424. Mailed notice.
(ecw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
